Case: 21-50388     Document: 00516286599         Page: 1     Date Filed: 04/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-50388                            April 20, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeffery Jerome Washington,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:14-CR-337-1


    Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jeffery Jerome Washington, federal prisoner # 51817-380, appeals the
   denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release.
   We review for an abuse of discretion. See United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50388      Document: 00516286599          Page: 2   Date Filed: 04/20/2022




                                    No. 21-50388


          The district court concluded that the 18 U.S.C. § 3553(a) factors did
   not warrant relief; specifically, the court cited the nature of Washington’s
   offense of conviction, his history and characteristics (including his extensive
   criminal history and record of recidivism), and the need for the sentence to
   reflect the seriousness of his offense, promote respect for the law, provide
   just punishment, adequately deter criminal conduct, and protect the public
   from his further crimes. See § 3553(a)(1), (2)(A)-(C). Although Washington
   disagrees with the district court’s weighing of the § 3553(a) factors, his
   disagreement is not a sufficient ground for reversal. See Chambliss, 948 F.3d
   at 694. Because the district court’s assessment of the § 3553(a) factors
   supports the denial of Washington’s motion, we do not reach his argument
   that the court erred in finding that he did not establish his extraordinary and
   compelling reasons for compassionate release. See id. at 693-94.
          AFFIRMED.




                                         2